Citation Nr: 1729321	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability , to include as due to a gunshot wound.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.

6.  Entitlement to an initial evaluation for service-connected lumbar spine degenerative joint disease, in excess of 10 percent disabling effective November 27, 1971, 20 percent disabling effective October 10, 2013, and 10 percent disabling from April 22, 2015.


REPRESENTATION

Veteran represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION


The Veteran served on active duty in the U.S. Army from June 1964 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a June 2017 motion the Veteran asked that his appeal be advanced on the docket due to advanced age.  The Board finds that this is good or sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.  See 38 C.F.R. § 20.900 (c).

The Veteran requested a videoconference hearing before the Board in his July 2012 Substantive Appeal; however, in a June 2015 correspondence, the Veteran through his Attorney, withdrew the request for a hearing.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to an increased initial evaluation for service-connected lumbar spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the AOJ denied the Veteran entitlement to service connection for bilateral lower extremity peripheral neuropathy.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement (NOD) within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the June 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's bilateral lower extremity peripheral neuropathy is at least as likely as not the result of an in-service event or injury.

4.  The Veteran's right knee disability is at least as likely as not the result of an in-service event or injury.

5.  The Veteran's left knee disability is at least as likely as not the result of an in-service event or injury.

6.  The Veteran's hypertension is at least as likely as not the result of an in-service event or injury.



CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for bilateral lower extremity peripheral neuropathy is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy has been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension has been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In a June 2008 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy, finding that the Veteran did not have a disability that could be related to service.  The Veteran did not submit a timely NOD, or submit new and material evidence within a year of that rating decision.  Therefore, the June 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 2008 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and private treatment records.  

The evidence received since the June 2008 rating decision includes a July 2013 private medical opinion from Dr. J.H. (initials used to protect privacy), which states that the Veteran's exposure to a herbicide agent while in service has played a role in the development of the Veteran's peripheral neuropathy.  The Veteran also provided a second medical opinion from Dr. M.D., which states that the Veteran's documented injuries, including peripheral neuropathy, are directly related to his time in service.  The Board finds that this evidence received since the June 2008 rating decision includes evidence that is both new and material to the claim.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral lower extremity peripheral neuropathy is reopened.


Service Connection claims

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record supports a grant of service connection for bilateral lower extremity peripheral neuropathy, a right knee disability, a left knee disability, and hypertension.  First, there is evidence of current disabilities.  In that regard, the Veteran received diagnoses for all of the above disabilities.  See July 2013 private medical record; December 2012 VA examination; November 2011 VA examination; February 2011 VA examination; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Second, there is evidence of an in-service event, disease, or injury.  The Veteran contends that his in-service exposure to an herbicide agent caused his bilateral lower extremity peripheral neuropathy, and his hypertension.  The Veteran also contends that his hypertension is secondary to his service-connected coronary artery disease.  

The Board notes that the Veteran's claims file shows that he had in-country service in Vietnam.  See January1969 service treatment record.  Exposure to an herbicide agent will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.313.  

Further, the Veteran and his attorney contend that his right and left knee disabilities were caused by service.  The Veteran's attorney asserts that the Veteran's Airborne and Ranger training have contributed to his knee disabilities, and, specifically regarding the left knee, that the gunshot wound that he suffered in service has affected his left knee.  Indeed, the Veteran's DD Form 214 shows that he received both the Ranger Tab, and the Parachute Badge.  Further, service treatment records note the gunshot wound to the left lower extremity suffered in service and service connection is in effect for such residuals.  See February 1968 service treatment record; August 1969 service treatment record.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy, right knee disability, left knee disability, and hypertension are related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claims, two July 2013 private nexus statements opine that the Veteran's above disabilities are more likely than not a result of his service, to include his in-service herbicide agent exposure.  In formulating their opinions, the July 2013 private doctors reviewed the Veteran's medical records, and relied on their own expertise, knowledge, and training.  In addition, the doctors supported their opinions with a clear and thorough rationale.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy, a right knee disability, a left knee disability, and hypertension are related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral lower extremity peripheral neuropathy, right knee disability, left knee disability, and hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

1.  New and material evidence having been submitted, the claim for service connection for bilateral lower extremity peripheral neuropathy is reopened.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.

3.  Entitlement to service connection for right knee disability is granted

4.  Entitlement to service connection for left knee disability, to include as due to a gunshot wound is granted.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease is granted.


REMAND

With regards to the service-connected low back disability, since the April 2015 VA examination, the Court issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  The Board finds that, here, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected low back disability.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back disability.

The examination report should include range of motion in degrees for the Veteran's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


